 AMERICAN BUILDING MAINTENANCE CO.185American Building Maintenance Co.andAmerican Federationof Guards,Local 1 (Ind.), Petitioner.Case No. 21-RC-5918.January 18, 1960SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF ELECTIONOn October 7, 1959, the Boardissued aDecision and Order in theabove-entitledcase,'finding the Employer's contract with the Inter-venor, Building Service Employees International Union, Local 193,to be a bar, and dismissing the petition.On October 12, the Peti-tioner filed a petition for reconsideration and thereafter the Inter-venor filed a reply in opposition.2Upon reconsideration of this case, the petition for reconsideration,the Intervenor's reply, and the entire record herein, we make thefollowing findings :The Petitioner urges (a contention first raised in its petition forreconsideration) that, on the basis of the Board's holding inColumbia-Southern Chemical Corporation,'the Employer's contract with theIntervenor cannot bar an election.The Board there found that acontract governing a guard unit composed of guards within the mean-ing of the Act 4 was not a bar where the recognized union admitted tomembership employees other than guards, or was affiliated directlyor indirectly with unions which admit to membership employees otherthan guards.The record in the instant case shows that the employeessought man public gates, check identity, and direct parking.Al-though they do not carry guns, they are uniformed and, according tosection 6of the above contract they have theregularduty of guardingpersonal and private property.Accordingly, we find these employeesare guards within the meaning of Section 9(b) (3) of the Act: Inlight of the Employer's testimony that it has contracts with otherlocals of the Intervenor's International covering window cleaners,janitors, and other nonguard employees, we also find that the Inter-venor is indirectly affiliated with locals which admit to membershipemployees other than guards. In these circumstances, we find that thecontract is not a bar, and that a question affecting commerce existsconcerning the representation of these employees within the meaningof Section 9(c) (1) and Section 2(6) and (7) of the Act.1Unpublished.2 The Board'sDecision and Order of October 7, 1959, also dismissed the petition for anelection as to CBS-Columbia Broadcasting System, Inc,which had been named in thatpetition as an employer.The petition for reconsideration does not question the dis-missal as to CBS, and we adhere to that Decision and Order in this regard.8Columbsa-Southern Chemical Corporation,110 NLRB 1189, 1190.4Section 9(b) (3) defines a guard as one who "enforce(s)against employees and otherpersons rules to protect property of the employer or to protect the safety of persons onthe employer's premises."126 NLRB No. 26. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer herein furnishes building maintenance, guard, andwatchman service under contract for a number of employers, includingCBS-Columbia Broadcasting System, Inc., a radio and televisionnetwork facility located in Los Angeles, California, and herein re-ferred to as CBS. The Petitioner seeks to represent all of the Employ-er's guards employed at CBS while the Employer and the Intervenortake the position that their existing contract unit covering "all em-ployees under the jurisdiction of Local 193" is appropriate.The con-tract does not describe the Intervenor's jurisdiction in terms of geo-graphical scope or employees covered, nor is there any record indica-tion as to the extent of the Intervenor's jurisdiction.The Employer furnishes about 16 guards plus supervisory personnelwho are specifically hired to work at CBS and who are not inter-changed among guards working at different plants under contractwith the Employer. In these circumstances, as there is no interchangeamong the Employer's guards, and as a larger unit indefinite in scopeand based solely on the extent of the Intervenor's organization isclearly inappropriate, we conclude that a unit of guards at the CBSfacility is appropriate.'Accordingly, we find that all guards and watchmen, including leadguards, employed by the Employer in its guard and watchman serviceoperation located at the CBS-Columbia Broadcasting System, Inc.,Los Angeles, California, broadcasting and television network facility,excluding the guard supervisor and all other employees, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.There remains for consideration the question as to whether theIntervenor should be placed on the ballot.As noted inColumbia-Southern, supra,Congress did not intend that guards should be repre-sented by unions which are affiliated directly or indirectly with unionswhich admit to membership employees other than guards. In further-ance of this basic intent and as the Intervenor could not in any case becertified as the representative of the employees involved,' we will notplace its name on the ballot.[The Board vacated the Decision and Order in Case No. 21-RC-5918, dated October 7, 1959, except insofar as it dismissed the petitionas to CBS-Columbia Broadcasting System, Inc.][Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM took no part in the consideration of the aboveSupplemental Decision, Order, and Direction of Election.5 Burns Detective Agency,110 NLRB 995, 996;Endicott Johnson Corporation,117NLRB 1886, 1890.9 Brookipn Piers, Inc.,88 NLRB 1364,at footnote 3.